HAMILTON, J.
AUTOMOBILES.
(50Ai) In action for damages growing out of collision between trucks at street intersection, instruction that plaintiff in crossing intersection was required to keep to the right of the center line connecting midpoints of two terminals of street on opposite sides theld properly refused, where ordinance required that vehicle turning into another street on the left should pass to the right of and beyond the center of the street intersection before turning.
(50 Rdl) Traffic ordinance should be construed in a manner harmonizing it with other traffic ordinances of city, considering purpose intended to be accomplished.
(50 A2b) Submission to jury, of question of location of intersection, in action for damages involving ordinance which required vehicles turning to left to pass beyond center of intersection, held not prejudicial.
(50 Ac) Ordinance providing that no vehicle shall cross any street at speed exceeding 7% miles in business section of municipality and 10 miles in other portions held void, as conflicting with Sections 12608 and; 12603, GC., (108 Ohio Laws, 471), fixing speed of motor vehicles and prohibiting modification by municipal regulations.
(50 Nj) In action for damages resulting' from collision of trucks at intersection, instruction permitting jury to find that violation of ordinance fixing speed limit at street intersections constituted negligence held error prejudicial to plaintiff, where ordinance was inoperative because violating Sections 12608 and 12603 GC., (108' Ohio Laws, 471), and where jury may have found plaintiff guilty of contributory negligence.
(Cushing and Buchwalter, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.